     Case 8:20-cv-01679-WFJ-AEP Document 7 Filed 10/27/20 Page 1 of 7 PageID 43




                                UNITED STATES DISTRICT COURT
                                MIDDLE DISCTIRCT OF FLORIDA
                                       TAMPA DIVISION

 ERIK JASON ELLMAN,

         Plaintiff,

 v.                                                      CASE NO: 8:20-cv-1679-T-02AEP

 SHERIFF BOB GUALTIERI,

       Defendant.
 _______________________________________/

                                               ORDER
         THIS CAUSE comes before the Court on Plaintiff Erik Ellman’s civil rights Complaint

 (Doc. 1), arising under 42 U.S.C. § 1983. Plaintiff is a pre-trial detainee proceeding pro se.

 (Doc. 1 at 4). Upon review, the Court finds Plaintiff has failed to adequately allege a violation of

 his constitutional rights and will be required to submit an amended complaint in order to proceed

 in this case.

I.       LEGAL BACKGROUND

         a.      Section 1915

         Pursuant to 28 U.S.C. § 1915A(a), federal courts are obligated to conduct an initial

 screening of certain civil suits brought by prisoners to determine whether or not they should

 proceed past initial review. Upon review of a plaintiff’s civil rights complaint, a court is required

 to dismiss any or all claims based in the following circumstances:

                 (b)    Grounds for Dismissal.—On review, the court shall identify
                 cognizable claims or dismiss the complaint, or any portion of the
                 complaint, if the complaint—
                        (1)      is frivolous, malicious, or fails to state a claim upon
                        which relief may be granted; or
                        (2)      seeks monetary relief from a defendant who is
                        immune from such relief.
 Case 8:20-cv-01679-WFJ-AEP Document 7 Filed 10/27/20 Page 2 of 7 PageID 44




28 U.S.C. § 1915A(b). Additionally, 28 U.S.C. § 1915(e) requires courts to dismiss actions which

are frivolous, malicious, fail to state a claim for relief, or seek monetary relief against a defendant

who is immune from that relief. 28 U.S.C. § 1915(e)(2). A complaint is frivolous if it is without

arguable merit in either law or fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). If a court is to

dismiss a civil rights complaint on the grounds of failure to state a claim, courts must use the

standards set forth in Rule 12(b)(6). Fed. R. Civ. P. 12(b)(6); see Mitchell v. Fracass,

11 F.3d 1483, 1490 (11th Cir. 1997) (holding that “[t]he language of section 1915(e)(2)(B)(ii)

tracks the language of Fed. R. Civ. P. 12(b)(6)”), Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) (A complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”).

        If, as in the instant case, a plaintiff proceeds pro se, a court must construe the plaintiff’s

allegations in a liberal fashion. Haines v. Kerner, 404 U.S. 519 (1972).

        [A] pro se complaint, “however inartfully pleaded,” must be held to “less stringent
        standards than formal pleadings drafted by lawyers” and can only be dismissed for failure
        to state a claim if it appears “beyond doubt that the plaintiff can prove no set of facts in
        support of his claim which would entitle him to relief.”

Estelle v. Gamble, 429 U.S. 97, 106 (1976) (quoting Haines, 404 U.S. at 520–21).

            b. Section 1983

        Plaintiff indicates under the “Basis for Jurisdiction” section of his Complaint that the

instant complaint arises under Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971). (Doc. 1 at 3). Read liberally, however, the Court construes this

complaint to arise under 42 U.S.C. § 1983, as the defendant, Sherriff Bob Gualtieri, is the Sheriff

of Pinellas County, a local — rather than federal — official. (Doc. 1 at 2); 42 U.S.C. § 1983

(A plaintiff may bring suit against state or local officials for the “depravation of any rights,

privileges, or immunities secured by the Constitution and [federal laws]” (emphasis added)).
    Case 8:20-cv-01679-WFJ-AEP Document 7 Filed 10/27/20 Page 3 of 7 PageID 45




           “[S]ection 1983 provides a method for vindicating federal rights conferred by the

Constitution and federal statutes.” Bannum, Inc. v. City of Fort Lauderdale, 901 F.2d 989, 997

(11th Cir. 1990). To successfully plead a Section 1983 claim, a plaintiff must allege two elements:

“(1) that the act or omission deprived plaintiff of a right, privilege or immunity secured by the

Constitution or laws of the United States, and (2) that the act or omission was done by a person

acting under color of law.” Id. Thus, a plaintiff must show that the defendant acted under the color

of law or otherwise indicate which specific state action led to the violation of the plaintiff’s

rights. Id.

     II.      ANALYSIS

           Plaintiff alleges a Section 1983 action against Defendant Pinellas County Sherriff Bob

Gualtieri in his official capacity. 1 (Doc. 1 at 2). In support of this claim, Plaintiff alleges that

Defendant violated his Eighth Amendment rights by failing to provide heart medication that was

prescribed in the past. (Doc. 1 at 4); U.S. Const. amend. VIII. Plaintiff states that “I have not been

able to receive my heart medicine from the health care [staff]. Staff [are] directly under

Defendant.” He also states that “medical staff informed that Plaintiff was not on any type of

medication.” (Doc. 1 at 4–5). Plaintiff indicates in Section IV(D) of his complaint that

Clinical Supervisor Schiavo, Clinical Supervisor Brennan, Nursing Director Ives, Nurse Hillary,

and Health Services Administrator Martinelli are all parties involved in allegedly denying his

request for heart medication. (Doc. 1 at 5, 8).

           Plaintiff also alleges that his health is rapidly deteriorating due to the medical staff not

providing the appropriate medication. (Doc. 1 at 5). As a result, Plaintiff seeks the following


1
  “For liability purposes, a suit against a public official in his official capacity is considered a suit
against the local government entity he represents.” Owens v. Fulton County, 877 F.2d 947, 951 n.5
(11th Cir. 1989) (citing Kentucky v. Graham, 473 U.S. 159, 166 (1985)).
 Case 8:20-cv-01679-WFJ-AEP Document 7 Filed 10/27/20 Page 4 of 7 PageID 46




remedies: (1) that the Federal Court require Sheriff Gualtieri and his employees receive

constitutional and civil rights training; (2) an injunction from future abuse; and (3) $500,000 for

pain and suffering. (Doc. 1 at 5).

        After liberal review of the Complaint in the light most favorable to Plaintiff, the Court finds

that Plaintiff’s Complaint is not sufficiently pleaded. For the reasons that follow, Plaintiff must

file an amended complaint if he desires to proceed in this case.

        First, although Plaintiff indicates that the alleged injuries and constitutional violations arise

under the Eighth Amendment of the United States Constitution (Doc. 1 at 3), the

Eighth Amendment applies only to convicted prisoners. See, e.g., Hamm v. DeKalb Cty.,

774 F.2d 1567, 1572 (11th Cir. 1985) (“The eighth amendment . . . applies only to confinement

that occurs subsequent to and as a consequence of a person’s lawful conviction of a crime.”).

As indicated in Section III of Plaintiff’s complaint, Plaintiff is a pretrial detainee, to which

the Fourteenth Amendment — rather than the Eighth — applies. Id.; (Doc. 1 at 4). However, the

analysis under both amendments is the same. Goebert v. Lee Cty., 510 F.3d 1312, 1326

(11th Cir. 2007) (internal citations omitted). Therefore, the Court will construe the Complaint as

brought under the Fourteenth Amendment.

        Second, to sufficiently state a claim under either the Eighth or Fourteenth Amendments,

Plaintiff must show that the relevant prison official(s) acted with deliberate indifference to

Plaintiff’s serious medical need. In order to do so, Plaintiff must, “[f]irst, . . . set forth evidence of

an objectively serious medical need. Second, [he] must prove that the prison official acted with

an attitude of ‘deliberate indifference’ to that serious medical need.” Estelle v. Gamble, 429 U.S.

97, 104-05 (1976). “Third, as with any tort claim, [he] must show that the injury was caused by

the defendant’s wrongful conduct.” Goebert v. Lee Cty., 510 F.3d 1312, 1326 (11th Cir. 2007).
    Case 8:20-cv-01679-WFJ-AEP Document 7 Filed 10/27/20 Page 5 of 7 PageID 47




        An objectively serious medical need “is one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.” Goebert, 510 F.3d at 1326 (quoting Hill v. Dekalb Reg’l Youth

Det. Ctr., 40 F.3d 1176, 1187 (11th Cir. 1994)). To demonstrate deliberate indifference, a plaintiff

must show: “(1) subjective knowledge of a risk of serious harm; (2) disregard of that risk; (3) by

conduct that is more than [gross] negligence.” Goebert, 510 F.3d at 1326 (alteration in original)

(internal quotation marks and citation omitted). See also Burnette v. Taylor, 533 F.3d 1325, 1330

(11th Cir. 2008).

        Mere disagreement with the mode or amount of treatment does not establish deliberate

indifference. Harris v. Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991). Instead, “[a]n objectively

insufficient response by public officials to a serious medical need must be poor enough to

constitute an unnecessary and wanton infliction of pain.” Loeber v. Andem, 487 F. App’x 548, 549

(11th Cir. 2012) (citing Estelle, 429 U.S. 97). “Inadvertent failure to provide adequate medical

care, negligence in diagnosis or treatment, or medical malpractice, without more, fails to state a

cognizable deliberate indifference claim.” Id. (citing Estelle, 429 U.S. 97).

        Plaintiff alleges that certain medical staff at the Pinellas County Jail failed to provide him

medication that was previously prescribed. (Doc. 1 at 6). Plaintiff names Sheriff Gualtieri, in his

official capacity, as the sole 2 defendant in the instant action, while noting that Defendant Gualtieri

supervises the medical staff. (Doc. 1 at 1, 2, 4). However, Plaintiff cannot hold Defendant Gualtieri

liable merely because he is a supervisor. See Monell v. N.Y.C. Dep’t of Social Services, 436 U.S.

658, 694 (1978); Scala v. City of Winter Park, 116 F.3d 1396, 1399 (11th Cir. 1997).


2
  Although Plaintiff identifies in the body of the Complaint various members of the medical staff
that he alleges participated in the constitutional violation, Plaintiff’s Complaint fails to name any
of the medical staff as defendants. (Doc. 1 at 2, 5, 8).
 Case 8:20-cv-01679-WFJ-AEP Document 7 Filed 10/27/20 Page 6 of 7 PageID 48




          To establish an official capacity claim against a supervisory defendant, Plaintiff must

allege:

                 (1) the supervisor’s personal involvement in the violation of his
                 constitutional rights, (2) the existence of a custom or policy that
                 resulted in deliberate indifference to the plaintiff’s constitutional
                 rights, (3) facts supporting an inference that the supervisor directed
                 the unlawful action or knowingly failed to prevent it, or (4) a history
                 of widespread abuse that put the supervisor on notice of an alleged
                 deprivation that he then failed to correct.

Barr v. Gee, 437 F. App’x 865, 875 (11th Cir. 2011). See also Monell, 436 U.S. at 694.

          Liberally construing Plaintiff’s Complaint, Plaintiff appears to allege that various medical

staff at the Pinellas County Jail failed to provide his prescribed heart medication. (Doc. 1 at 3).

Plaintiff has not described any personal involvement by Defendant Gualtieri in the alleged

deprivation, nor has he alleged facts supporting an inference that Defendant directed or knowingly

failed to prevent the withholding of Plaintiff’s heart medication. Indeed, the only connection

Plaintiff presents between Defendant and the alleged constitutional violation is that “the health

care staff [work] directly under Defendant.” (Doc. 1 at 4). Plaintiff has also failed to plead any

facts relating to a policy or custom of the Pinellas County Jail that is relevant to his claim.

Therefore, Plaintiff’s claim against Defendant Gualtieri must be dismissed.

          Accordingly, and for the reasons set forth herein, it is ORDERED that:

          1. Plaintiff’s Complaint against Defendant Gualtieri (Doc. 1) is DISMISSED without

             prejudice to file an amended complaint within THIRTY (30) DAYS from the date of

             this Order.

                 a. Plaintiff is advised that failure to fully comply with this Order will result

                     in the dismissal of this action, for failure to state a claim, without further

                     notice.
Case 8:20-cv-01679-WFJ-AEP Document 7 Filed 10/27/20 Page 7 of 7 PageID 49




           b. To amend his complaint, Plaintiff should completely fill out a new civil rights

                 complaint. On the new form, Plaintiff must mark it as “Amended Complaint.”

                 The amended complaint must include all of Plaintiff’s claims in this action; it

                 may not refer back to or incorporate the original Complaint.

           c. The amended complaint supersedes the original Complaint, and all claims

                 must be raised in the amended complaint.

    2. Plaintiff has filed this action pro se, and he is directed that he must immediately advise

       the Court of any change of address. He shall entitle the paper “Notice to the Court of

       Change of Address” and not include any motions in it. This notice shall contain only

       information about the address change and the effective date of such. Failure to inform

       the Court of an address change may result in the dismissal of this case, without further

       notice.

    3. The Clerk is DIRECTED to mail to Plaintiff, along with this Order, a copy of the

       standard civil rights complaint form.

    DONE and ORDERED in Tampa, Florida on October 27, 2020.
